[Cite as State v. Hill, 2010-Ohio-4871.]
                               STATE OF OHIO, MONROE COUNTY

                                    IN THE COURT OF APPEALS

                                           SEVENTH DISTRICT


STATE OF OHIO,                                   )
                                                 )    CASE NO. 09 MO 3
        PLAINTIFF-APPELLEE,                      )
                                                 )
        - VS -                                   )          OPINION
                                                 )
RICHARD F. HILL,                                 )
                                                 )
        DEFENDANT-APPELLANT.                     )


CHARACTER OF PROCEEDINGS:                             Criminal Appeal from Common Pleas
                                                      Court, Case No. 2008-164.


JUDGMENT:                                             Affirmed.


APPEARANCES:
For Plaintiff-Appellee:                               Attorney Kent L. Reithmiller
                                                      Prosecutor Attorney
                                                      Attorney Thomas Hampton
                                                      Asst. Prosecutor
                                                      P.O. Box 430
                                                      101 North Main Street
                                                      Woodsfield, OH 43793

For Defendant-Appellant:                             Attorney Mark Morrison
                                                     Public Defender
                                                     117 North Main Street
                                                     Woodsfield, OH 43793-1002

JUDGES:
Hon. Mary DeGenaro
Hon. Joseph J. Vukovich
Hon. Cheryl L. Waite

                                                      Dated: September 29, 2010
                                                                                         -2-


DeGenaro, J.
          {¶1}   This timely appeal comes for consideration upon the record in the trial court
and the parties’ briefs. Defendant-appellant, Richard F. Hill appeals the April 24, 2009
decision of the Monroe County Court of Common Pleas, imposing a sentence of three
years of community control after accepting Hill's no contest plea to one count of
attempted disruption of public services, in violation of R.C. 2909.04 and R.C. 2923.02.
          {¶2}   Hill argues that the language of R.C. 2909.04(A)(3) addresses interference
with public emergency systems themselves and does not address interference with the
use of a private telephone or mobile telephone. Hill concludes that his act of throwing
Leslie Pittman's mobile phone during a domestic dispute could not constitute a violation of
R.C. 2909.04.
          {¶3}   The record indicates that Hill seized Pittman's mobile phone as she was in
the process of calling the police, and threw the phone into a neighbor's lawn where it was
not able to be located until the following day. Pursuant to the Ohio Supreme Court's
recent decision in State v. Robinson, 120 Ohio St.3d 76, 2009-Ohio-5937, 919 N.E.2d
190, Hill's conduct constituted tampering with Pittman's property for purposes of R.C.
2909.04(A), and Hill's conduct also constituted a substantial impairment of law-
enforcement's ability to respond to Pittman's intended emergency call. As Hill's conduct
constituted a disruption of public services as a matter of law, and thus also constituted an
attempted disruption of public services, we affirm the judgment of the trial court.
                               Facts and Procedural History
          {¶4}   Hill was indicted on May 16, 2008 and charged with domestic violence, a
fourth degree misdemeanor in violation of R.C. 2919.25(C), and disrupting public
services, a fourth degree felony in violation of R.C. 2909.04. Hill entered a plea of not
guilty.
          {¶5}   The State moved for a temporary restraining order against Hill. In the
affidavit in support of the motion, Pittman averred the following: "On or about the 4th of
May, 2008, [Hill] did stab a knife in to a table in a manner threatening to his live-in
girlfriend, Leslie Rene Pittman, and did take a cell phone from Leslie Rene Pittman's
                                                                                       -3-


hand when she was attempting to contact law enforcement." The trial court granted the
TPO.
       {¶6}   Hill moved for the State to provide discovery and a bill of particulars. In
response, the police provided a copy of Hill's complete file, which the State stated would
satisfy both of Hill's requests, and included pictures of the scene of the incident, police
statements taken from everyone interviewed, Hill's Miranda waiver and statement, police
reports summarizing the incident, a custody arrest statement indicating that Hill was
charged with a violation of R.C. 2909.04(A)(3) and R.C. 2919.25(C), 2909.04(A)(3) Hill's
computerized criminal history, and the daily phone log of the police on the date of the
incident.
       {¶7}   The police statements made by both Pittman and Hill confirm that there was
a dispute between the parties at approximately 2:45 a.m., that Hill left for approximately
30 minutes and returned, and that the dispute continued. Hill brandished a knife in some
manner and stabbed it into a coffee table. Pittman attempted to use her cell phone, and
Hill took her cell phone from her when she said she was calling the police. Hill attempted
to block Pittman from leaving the house, but Pittman eventually escaped and went to a
neighbor's house to call the police. Pittman's statement also alleges that she locked Hill
out of the house when he left for 30 minutes, and that he broke through a screen window
to regain access into their home. A neighbor found Pittman's mobile phone in his yard
the next day. The neighbor's police statement indicated that he lived across the street
from Hill and Pittman's residence, and that the mobile telephone did not appear to be
broken.
       {¶8}   Hill filed a motion to dismiss the indictment, arguing that throwing Pittman's
mobile telephone during their dispute did not constitute a violation of R.C. 2909.04,
pursuant to the Third District's decision in State v. Robinson, 177 Ohio App.3d 560, 2008-
Ohio-4160, 895 N.E.2d 262. The trial court denied Hill's motion, noting that various other
districts have held that certain actions preventing a person from using a private telephone
to contact emergency services may constitute a violation of either R.C. 2909.04(A)(1), or
R.C. 2909.04(A)(3), thus Hill's actions fell within the conduct prohibited by R.C. 2909.04.
                                                                                           -4-


          {¶9}   Hill subsequently entered a plea agreement with the State. At the hearing,
Hill pleaded no contest to an amended charge of a fifth degree felony violation of
attempting to disrupt public services, the State dropped the charge of domestic violence,
and recommended a sentence of three years of community control.                    The parties
discussed a conflict among the Ohio courts of appeals regarding the application of R.C.
2909.04, and noted that Hill pleaded no contest in order to be able to address this
uncertainty in the law in an appeal. Subsequent to a pre-sentence investigation and
sentencing hearing, the trial court imposed a sentence of three years of community
control sanctions.
                                Disruption of Public Services
          {¶10} In his sole assignment of error Hill asserts:
          {¶11} "Does the damaging of a single private telephone or cellular telephone
disrupt 'public services' sufficiently to constitute a violation of R.C. 2909.04(A)(3)."
          {¶12} Hill argues that his act of throwing Pittman's mobile phone did not constitute
a violation of R.C. 2909.04(A)(3). Because Hill pleaded no contest to the charge, he has
admitted all alleged facts as true, and asks this court to determine whether those facts
constituted a violation of R.C. 2909.04(A)(3) as a matter of law. Crim.R. 11(B)(2).
          {¶13} R.C. 2909.04, disrupting public services, states in pertinent part:
          {¶14} "(A) No person, purposely by any means or knowingly by damaging or
tampering with any property, shall do any of the following:
          {¶15} "(1) Interrupt or impair television, radio, telephone, telegraph, or other mass
communications service; police, fire, or other public service communications; radar, loran,
radio, or other electronic aids to air or marine navigation or communications; or amateur
or citizens band radio communications being used for public service or emergency
communications;
          {¶16} "(2) Interrupt or impair public transportation, including without limitation
school bus transportation, or water supply, gas, power, or other utility service to the
public;
          {¶17} "(3) Substantially impair the ability of law enforcement officers, firefighters,
                                                                                          -5-


rescue personnel, emergency medical services personnel, or emergency facility
personnel to respond to an emergency or to protect and preserve any person or property
from serious physical harm.
       {¶18} "(B) No person shall knowingly use any computer, computer system,
computer network, telecommunications device, or other electronic device or system or the
internet so as to disrupt, interrupt, or impair the functions of any police, fire, educational,
commercial, or governmental operations.
       {¶19} "(C) Whoever violates this section is guilty of disrupting public services, a
felony of the fourth degree."
       {¶20} Although the indictment, plea and sentencing entry did not specify which
division of R.C. 2909.04 was charged against Hill, his argument on appeal only addresses
the application of R.C. 2909.04(A)(3).
       {¶21} Hill cites to Robinson, 177 Ohio App.3d 560, 2008-Ohio-4160, 895 N.E.2d
262, but notes that the Ohio Supreme Court certified a conflict between the Third District's
decision in Robinson and the holdings of similar cases in the Second, Fifth and Eighth
Districts: State v. Thomas, 2d Dist. No. 19435, 2003-Ohio-5746; State v. Johnson, 8th
Dist. Nos. 81692 and 81693, 2003-Ohio-3241; State v. Yoakum, 5th Dist. No. 01CA005,
2002-Ohio-249; and State v. Brown (1994), 97 Ohio App.3d 293, 646 N.E.2d 838 (8th
Dist.). State v. Robinson, 120 Ohio St.3d 1451, 2008-Ohio-6813, 898 N.E.2d 966
(Table).
       {¶22} Subsequent to Hill briefing this issue, the Ohio Supreme Court reversed the
Third District's decision in Robinson. State v. Robinson, 124 Ohio St.3d 76, 2009-Ohio-
5937, 919 N.E.2d 190, syllabus. The decision noted that the reference to "damaging or
tampering with any property" in R.C. 2909.04(A) includes property such as a private
telephone or a mobile telephone. Id. at ¶29. Once it is determined that a defendant
damaged or tampered with a victim's telephone, the next consideration is whether that act
"substantially impairs the ability of law-enforcement officers, firefighters, rescue
personnel, emergency-medical-services personnel, or emergency-facility personnel to
respond to an emergency or to protect and preserve any person or property from serious
                                                                                         -6-


physical harm" in order to constitute a violation of R.C. 2909.04(A)(3). Id. at ¶32.
       {¶23} In Robinson, the defendant smashed the victim's telephone, destroying it.
Id. at ¶8. Here, Hill did not destroy Pittman's phone, but merely threw it. The neighbor
who found the telephone the following day reported that he found it in his yard, across the
street from the victim, and that the phone appeared to be in working order. Hill generally
argues that it is unreasonable to conclude that the act of merely throwing a telephone
could constitute a fourth degree felony.
       {¶24} However, under certain circumstances, the act of throwing a telephone can
constitute "damaging or tampering with any property" as a matter of law. For example, in
Yoakum, supra, the defendant threw the victim's cordless phone during a dispute that
occurred outdoors during daylight hours. Yoakum at *1. The impact dislodged the
battery from the phone, but nothing indicates that the phone was damaged or impossible
to locate. Id. The Fifth District concluded that such an act constituted disabling the
telephone, which rendered the victim unable to initiate or receive contact, thus satisfying
R.C. 2909.04(A). Id. at *2. In Thomas, Johnson, and Brown, supra, each defendant is
described as having "pulled" or "ripped" the home telephone from the wall to take it.
Thomas at ¶62; Johnson at ¶84; Brown at 296. However, even if each defendant had
gingerly disconnected the telephone cord instead of ripping at it, the effect would have
been the same; the victim was no longer able to access her personal telephone.
       {¶25} Thus, the deciding factor in these cases is whether the defendant's conduct
caused the victim to be unable to use that telephone. Here, Hill threw the telephone
somewhere across the street from the parties' house in the dark of night, and the
telephone was not located until the following day. Pittman would have been unable to
locate the telephone and was thus unable to use it. These facts, as admitted by Hill's no
contest plea, constituted tampering with Pittman's mobile telephone and could support a
conviction for disruption of public services in violation of R.C. 2909.04(A)(3), and certainly
supported a conviction for attempted disruption of public services.
       {¶26} Unlike the defendant's argument in Robinson, Hill has only provided an
argument regarding the applicability of R.C. 2909.04(A)(3) to the situation involving an
                                                                                       -7-


individual mobile telephone, and has not provided an argument whether "substantial
impairment" applies to his act of throwing the telephone. Nonetheless, we will briefly
address the issue.
       {¶27} In Robinson, the victim was already in contact with 9-1-1 when Robinson
destroyed the victim's mobile telephone, rendering the victim unable to provide complete
information to the police. State v. Robinson, 124 Ohio St.3d 76, at ¶7-8, 38. However,
the police were able to locate the scene from the information the victim had provided, as
well as from a second telephone call from another party about their general whereabouts.
Id. at ¶9-10, 39. Because the police did not know how many personnel were needed to
respond, and had to search a neighborhood area instead of immediately going to the
victim's precise location, the Ohio Supreme Court concluded that their ability to respond
to the victim's emergency call had been substantially impaired. Id. at ¶37-44.
       {¶28} Here, Pittman had not yet initiated contact with the police but was about to
or was in the process of calling. Thus Pittman was unable to give any information, let
alone partial information to the police before Hill took the telephone and threw it. Pittman
was only able to call the police once she had left her house and used a neighbor's
telephone. The facts here are an example of "substantial interference" that is even more
straightforward than that of Robinson. Thus the conduct alleged in the indictment,
information or complaint, and admitted by Hill's no contest plea, could support a
conviction for disruption of public services in violation of R.C. 2909.04(A)(3), let alone a
conviction for attempted disruption of public services.
       {¶29} Accordingly, Hill's conduct satisfied the elements of R.C. 2909.04(A)(3) as a
matter of law, and the trial court's finding of guilt for attempted disruption of public
services was appropriate. The judgment of the trial court is affirmed.
Vukovich, P.J., concurs.
Waite, J., concurs.